Citation Nr: 1013157	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a lumbar and 
thoracic spine disability.  

2.	Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1964. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
Reasonable efforts in obtaining records outside the custody 
of the federal government include an initial request for the 
records, and, if the records are not received, at least one 
follow-up request.  See 38 C.F.R. § 3.159(c)(1) (2009).  

In this case, the service treatment records show complaints 
of back pain in April 1963.  In service, the Veteran also 
indicated that he had back problems prior to service.  

The Veteran filed his claim for a back and neck disability 
in July 2007.  In the claim document, the Veteran provided 
the name and address of his treating physician and indicated 
that treatment began in 1977.  There is no indication in the 
claims file that these documents have been requested or 
obtained.  As such, the Board finds that the RO should 
attempt to obtain all outstanding records of treatment, VA 
and non-VA, and associate them with the claims file.  38 
C.F.R. § 3.159(c)(1), (2) (2009).

On remand, the Veteran should be afforded a VA examination 
to determine the nature and extent of any currently 
manifested spine disorder.  In this regard, the Board 
observes that congenital or developmental defects are not 
diseases or injuries for VA compensation purposes.  38 
C.F.R. § 3.303 (c).

However, VA's General Counsel has held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the conditions in 
question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  It has also 
expressly stated that the terms "disease" and "defects" must 
be interpreted as being mutually exclusive.  The term 
"disease" is broadly defined as any deviation from or 
interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  See VAOPGCPREC 82-90 
(July 18, 1990).

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the 
medical records specified in the Veteran's 
claim.  Specifically, the medical records 
from Dr. E.R. in Antlers, Oklahoma.  

2.	Then the Veteran should be scheduled 
for VA examinations with the appropriate 
medical specialist to determine the 
etiology of any current lumbar, thoracic 
and/or cervical spine disability.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  

The examiner should identify any currently 
manifested cervical, thoracic, or lumbar 
spine disorders.  For each disorder 
identified, the examiner should be 
requested to provide an opinion as to 
whether the disorder is a defect or 
disease as those terms are defined in the 
General Counsel opinion set forth above.

For each disorder of the cervical, 
thoracic, or lumbar spine that is 
classified as a congenital disease, the 
examiner should express an opinion as to 
whether the disease (1) clearly and 
unmistakably existed prior to the 
Veteran's entrance onto active duty and 
clearly and unmistakably did not increase 
in severity as a result of the Veteran's 
active service or (2) was incurred during 
active military service.  

For each disorder that is not a congenital 
disease or developmental defect, the 
examiner should state whether the 
Veteran's disability is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by active 
service.  

Any opinion expressed should be 
accompanied by supporting rationale.

3.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


